Case 1:20-cv-07628-PAC Document 13 Filed 09/18/20 Page 1 of 3
          Case 1:20-cv-07628-PAC Document 13 Filed 09/18/20 Page 2 of 3




Kasper pursuant to Rule 6.1; and a Memorandum of Law, accompanied by the Declarations of

Eric Day, with attached exhibits.

        The SEC seeks an Order: (1) freezing $35,084,900 of funds, including those funds in

certain enumerated accounts, and other assets of Defendant and Relief Defendants, wherever

located; (2) requiring Defendant and Relief Defendants to provide accountings of all funds or

other assets received in 2020 through an equity redemption of NS8, Inc. securities and any other

funds received or obtained from any NS8 investor at any time; (3) prohibiting the destruction or

alteration of documents; (4) providing for expedited discovery; (5) providing alternative service

by the Commission; and (6) setting this matter for a further hearing to allow Defendant and

Relief Defendants to appear and show cause why the asset freeze should not remain in place

pending final resolution of this matter.

        The Commission is concerned that, if Defendant or Relief Defendants become aware of this

action before the asset freeze is instituted, they will have an opportunity to transfer or otherwise

dissipate Rogas’s ill-gotten gains. Accordingly, pursuant to Federal Rule of Civil Procedure 65(b)

and Local Rule 6.1, counsel for the Commission has certified in the attached declaration that no

efforts have been made to give notice to or confer with Rogas or the Relief Defendants.

        For the reasons stated above and in its supporting memorandum of law, the Commission

respectfully requests that its motion for emergency relief be granted and that the Court issue an Order

in the form attached to this motion.




                                                   2
Case 1:20-cv-07628-PAC Document 13 Filed 09/18/20 Page 3 of 3
